         Case 9:20-cr-00036-DLC Document 38 Filed 03/19/21 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 UNITED STATES OF AMERICA,                             CR 20–36–M–DLC

                      Plaintiff,

 vs.                                                         ORDER

 ALBERTO ESCARENO SANCHEZ,

                       Defendant.


       Before the Court is United States Magistrate Judge Kathleen L. DeSoto’s

Findings and Recommendation Concerning Plea. (Doc. 37.) Because neither party

objected, they are not entitled to de novo review. 28 U.S.C. § 636(b)(1); United

States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Therefore, the Court

reviews the Findings and Recommendation for clear error. McDonnel Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake

has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000).

       Mr. Escareno-Sanchez is charged with one count of conspiracy to possess

with intent to distribute and to distribute methamphetamine, in violation of 21

U.S.C. § 846, three counts of possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1), and one count of


                                           1
        Case 9:20-cr-00036-DLC Document 38 Filed 03/19/21 Page 2 of 3



possession of a firearm in furtherance of a drug trafficking crime, in violation of 18

U.S.C. § 924(c)(1)(A)(i). (Doc. 10.) The Indictment also contains a forfeiture

allegation. (Id.)

      Based on Mr. Escareno-Sanchez’s appearance before Judge DeSoto,

pursuant to Federal Rule of Criminal Procedure 11, she recommends that this

Court adjudge him guilty of one count of possession with intent to distribute

controlled substances, in violation of 21 U.S.C. § 841(a)(1). (Doc. 37.) Judge

DeSoto also recommends that this Court defer acceptance of the Plea Agreement

(Doc. 28) until it has reviewed the agreement and the Presentence Investigation

Report and impose the agreed forfeiture against him. (Doc. 37.) Reviewing these

recommendations for clear error, the Court finds none.

      Accordingly, IT IS ORDERED that the Court ADOPTS the Findings and

Recommendation (Doc. 37) IN FULL.

      IT IS FURTHER ORDERED that Mr. Escareno-Sanchez’s motion to change

plea (Doc. 25) is GRANTED, and he is adjudged guilty of one count of possession

with intent to distribute controlled substances, in violation of 21 U.S.C. §

841(a)(1).

      IT IS FURTHER ORDERED that in light of the United States’ Unopposed

Motion for Preliminary Order of Forfeiture (Doc. 43), the Court will adjudicate the

issue of forfeiture by separate order.

                                          2
 Case 9:20-cr-00036-DLC Document 38 Filed 03/19/21 Page 3 of 3



DATED this 19th day of March, 2021.




                               3
